In the
     United States Court of Appeals
        For the Seventh Circuit
                     ____________________ 
No. 12‐3858 
YOHAN BYLLY SALIM, 
                                                         Petitioner, 
                                 v. 

ERIC H. HOLDER, JR., Attorney 
General of the United States, 
                                                        Respondent. 
                     ____________________ 

                  Petition for Review of an Order of 
                 the Board of Immigration Appeals. 
                           No. A078‐597‐192 
                     ____________________ 

      ARGUED MAY 28, 2013 — DECIDED AUGUST 28, 2013 
                 ____________________ 

  Before  EASTERBROOK,  Chief  Judge,  and  WILLIAMS  and 
HAMILTON, Circuit Judges. 
     WILLIAMS, Circuit Judge. Petitioner Yohan Bylly Salim, an 
Indonesian  citizen,  fled  his  homeland  in  2000  and  came  to 
the United States. He sought asylum, withholding of remov‐
al,  and  relief  under  the  Convention  Against  Torture  on  the 
ground that he endured several instances of harassment and 
2                                                      No. 12‐3858 

discrimination as an ethnic Chinese Christian living in Indo‐
nesia.  The  Immigration  Judge  (IJ)  denied  all  forms  of  re‐
quested  relief  because  Salim  had  failed  to  show  past  or  fu‐
ture persecution. Salim filed a motion to reopen the proceed‐
ings and the IJ denied it. Salim appealed the IJ’s denial of his 
motion  to  reopen,  but  the  Board  of  Immigration  Appeals 
(BIA)  dismissed  the  appeal  because  Salim  offered  no  new, 
previously  unavailable  evidence  and  he  relied  on  case  law 
from  outside  this  circuit.  Salim  now  seeks  review  of  the 
BIA’s  order  denying  his  motion  to  reopen.  Because  Salim’s 
motion  to  reopen  did  not  point  to  any  evidence  that  was 
previously undiscoverable, we conclude that the BIA’s deci‐
sion did not constitute an abuse of discretion. Therefore, we 
deny the petition for review. 
                       I. BACKGROUND 
    Salim  is  an  Indonesian  citizen  of  Chinese  ethnicity  and 
Christian faith. While living in Indonesia as a teenager, Sal‐
im  attended  private  Christian  schools  but  says  he  endured 
ongoing  harassment  from  Muslim  students  at  some  of  the 
nearby  public  schools  because  of  his  Chinese  ethnicity.  He 
was  robbed  by  students  from  nearby  schools  for  his  lunch 
money several times, and once a student with a knife threat‐
ened  him  and  punctured  his  neck.  Salim  also  claims  it  was 
difficult  for  Chinese  individuals  and  Christians  to  travel 
safely around Jakarta during the period of intense rioting in 
1998. He recounts that a number of Chinese businesses were 
burned down during that time, though his family’s business 
was not harmed. 
   Salim left Indonesia as a young adult in 2000 and filed a 
timely  application for asylum, withholding  of  removal, and 
protection under the Convention Against Torture. His appli‐
No. 12‐3858                                                           3

cation was denied. He then appeared before an IJ, conceded 
his removability, and renewed his application for asylum. At 
a  January  2004  hearing  before  the  IJ,  Salim  testified  that  he 
suffered harassment in Indonesia based on his ethnicity and 
religion.  The  IJ  found  that  his  testimony  was  not  credible 
and denied the application. Salim appealed to the BIA.  
    The BIA found  that the IJ’s decision was not adequately 
supported  and  remanded  the  case  so  that  Salim  could  sub‐
mit  additional  evidence  of  conditions  in  Indonesia.  Salim 
appeared for a final hearing before a different IJ in February 
2010.  Salim’s  attorney  did  not  present  any  new  evidence  of 
conditions  in  Indonesia,  but  the  government  presented  the 
United States Department of State’s 2008 Country Report on 
Human  Rights  Practices  in  Indonesia.  After  considering  all 
of the evidence, the IJ found Salim’s testimony truthful, but 
nevertheless concluded that the facts of Salim’s case did not 
rise to the level of past persecution. In the IJ’s view, the times 
Salim  was  threatened  and  robbed  by  other  students  on  his 
way to and from school appeared to be random acts of vio‐
lence. The IJ also concluded that Salim had failed to establish 
a well‐founded fear of future persecution. Salim did not pre‐
sent  any  evidence  suggesting  that  he  would  be  singled  out 
individually  for  persecution  if  returned  to  Indonesia,  and 
even  though  general  discrimination  against  ethnic  and  reli‐
gious minorities in Indonesia still exists, the IJ noted that in‐
stances  of  harassment  against  Chinese  people  were  on  the 
decline. 
    Salim did not appeal the IJ’s decision, but filed a motion 
to reopen his proceedings. In support of his motion, he filed 
over twenty articles about religious tension in Indonesia and 
argued  that  he  should  qualify  for  asylum  under  Ninth  Cir‐
4                                                      No. 12‐3858 

cuit  case  law  because  he  is  a  member  of  two  “disfavored 
groups” in Indonesia: ethnic Chinese people and Christians. 
The  IJ  denied  the  motion,  concluding  that  Salim’s  motion 
was “nothing more than a late attempt to submit additional 
background  information  on  conditions  in  Indonesia  and  a 
legal argument that has been rejected by the Seventh Circuit 
Court of Appeals.” Salim then appealed the denial of his mo‐
tion  to  reopen  to  the  BIA.  The  BIA  dismissed  the  appeal, 
concluding  that  Salim  failed  to  present  any  new  evidence 
that  was  previously  unavailable  or  undiscoverable  at  his 
former hearing. This petition for review followed. 
                          II. ANALYSIS 
    Salim contends on appeal that the BIA’s denial of his mo‐
tion  to  reopen  the  proceedings  constituted  an  abuse  of  dis‐
cretion. To prevail on a motion to reopen, a petitioner must 
point to new evidence that “is material and was not availa‐
ble and could not have been discovered or presented at the 
former hearing.” 8 C.F.R. § 1003.2(c)(1); see Selimi v. Ashcroft, 
360  F.3d 736,  739 (7th  Cir. 2004). The  BIA  has  broad  discre‐
tion  in  deciding  whether  to  grant  a  motion  to  reopen,  and 
we will uphold the BIA’s decision unless it was “made with‐
out a rational explanation, inexplicably departed from estab‐
lished  policies,  or  rested  on  an  impermissible  basis  such  as 
invidious discrimination against a particular race or group.” 
Awad v. Ashcroft, 328 F.3d 336, 341 (7th Cir. 2003). 
     A. No New Evidence Presented 
   To  support  his  motion  to  reopen,  Salim  submitted  nu‐
merous news articles in an attempt to show the extent of dis‐
crimination against Chinese Christians in Indonesia. But the 
problem for Salim is that he cannot show that any of this ev‐
No. 12‐3858                                                         5

idence was previously unavailable. As the BIA pointed out, 
all but three of the many articles he submitted with his mo‐
tion were dated before February 23, 2010 (the date of the fi‐
nal hearing before the IJ). See Kucana v. Holder, 603 F.3d 394, 
396–97 (7th Cir. 2010) (explaining that “[o]nly evidence that 
could  not  have  been  presented  earlier  supports  a  motion  to 
reopen … and then only to show that risk has increased be‐
cause  of  changes  in  country  conditions”).  And  while  three 
articles  that  post‐dated  his  hearing  show  continuing  inter‐
religious  tensions  in  Indonesia,  they  do  not  demonstrate 
new  or  changed  circumstances  suggesting  that  the  govern‐
ment of Indonesia is now unwilling or unable to protect Sal‐
im against the type of harassment of which he complains. See 
Ingmantoro  v.  Mukasey,  550  F.3d  646,  650  (7th  Cir.  2008) 
(“[T]he acts of private citizens do not constitute persecution 
unless the government is complicit in those acts or is unable 
or unwilling to take steps to prevent them.”) (citation omit‐
ted).  
    Salim  further  argues  that  the  BIA  failed  to  consider  a 
Ninth  Circuit  case,  Tampubolon  v.  Holder,  610  F.3d  1056  (9th 
Cir. 2010), as “new and material case law” in evaluating his 
motion.  The  petitioners  in  that  case,  Protestant  Christians, 
maintained  that  they  should  qualify  for  withholding  of  re‐
moval because they had a well‐founded fear of future perse‐
cution if returned to Indonesia. They argued that Christians 
are a “disfavored group” in Indonesia, subject to severe dis‐
crimination and violence, and that their membership in that 
group made it more likely than not that they would be sin‐
gled out individually for persecution on account of their re‐
ligion. See 8 C.F.R. § 1208.16(b)(2). The Ninth Circuit agreed. 
The court explained that “[e]vidence of both individual and 
group  targeting  are  relevant  to  demonstrate  the  likelihood 
6                                                         No. 12‐3858 

that a particular individual will be persecuted. Therefore, the 
more  evidence  of  group  targeting  an  …  applicant  proffers, 
the  less  …  individually  specific  evidence  she  needs.”  610 
F.3d at 1062 (citing Wakkary v. Holder, 558 F.3d 1049, 1062–64 
(9th Cir. 2009)). According to Salim, Tampubolon constituted 
“new  evidence”  since  it  was  issued  after  his  February  2010 
hearing  before  the  IJ  and  it  was  the  first  case  to  explicitly 
hold  that  Christians  in  Indonesia  are  a  disfavored  group. 
Unfortunately  for  Salim,  Tampubolon  does  not  help  him  for 
several reasons. 
     As  an  initial  matter,  a  change  in  case  law  is  not  consid‐
ered  new  “evidence”  for  purposes  of  a  motion  to  reopen. 
Mungongo v. Gonzales, 479 F.3d 531, 534 (7th Cir. 2007). It is a 
motion  for  reconsideration,  as  opposed  to  a  motion  to  reo‐
pen, that asks the agency to consider a change in the law. See 
Victor v. Holder, 616 F.3d 705, 709 (7th Cir. 2010) (explaining 
that a motion to reconsider “asks the BIA to revisit its deci‐
sion in light of additional legal arguments, a change of law, 
or  an  argument  that  was  overlooked  earlier,”  whereas  “a 
motion to reopen does not take issue with the BIA’s decision 
at  the  time  it  was  entered,  but  instead  asks  the  BIA  to  re‐
examine its opinion in light of evidence that was unavailable 
at the time of the original opinion”). 
    But  more  importantly,  the  “disfavored  group”  analysis 
used  in  asylum  and  withholding  of  removal  cases  in  the 
Ninth Circuit is also not “new” or a change in the law. This 
approach  dates  back  to  at  least  1994  in  the  asylum  context. 
See Kotasz v. INS, 31 F.3d 847, 853 (9th Cir. 1994); see also Sael 
v. Ashcroft, 386 F.3d 922, 927 (9th Cir. 2004) (finding Indone‐
sia’s  ethnic  Chinese  minority  a  disfavored  group).  And  the 
Ninth  Circuit’s  decision  in  Wakkary  v.  Holder  (which  recog‐
No. 12‐3858                                                           7

nized that Chinese Christians—like Salim—are disfavored in 
Indonesia),  held  that  this  mode  of  analysis  is  applicable  in 
the withholding of removal context as well. 558 F.3d at 1063–
64. In other words, it is not as if the IJ and BIA did not have 
the  benefit  of  a  fully  developed  body  of  Ninth  Circuit  case 
law  on  this  issue  when  evaluating  Salim’s  claims.  The  fact 
that  the  Ninth  Circuit  had  not  yet  definitively  said  that 
Christians (who are not Chinese) are also considered a disfa‐
vored  group  until  June  2010  in  Tampubolon  is  beside  the 
point—the  approach  being  used  to  evaluate  these  claims  ex‐
isted  well  before  Salim’s  February  2010  hearing,  and  Salim 
could have invoked it. 
    B. Disfavored Group Approach Does Not Apply 
    Both  the  IJ  and  BIA  found  Tampubolon  unhelpful  to  Sal‐
im’s  case  not  only  because  it  was  not  evidence  and  did  not 
offer  anything  new,  but  also  because  the  disfavored  group 
analysis used in the Ninth Circuit has been expressly reject‐
ed by our  circuit. Indeed, several of our cases have rejected 
this approach on the grounds that it is a “less stringent” test. 
See Ingmantoro, 550 F.3d at 652 n.7 (citing cases); Kaharudin v. 
Gonzales, 500 F.3d 619, 625 (7th Cir. 2007) (noting that while 
“[t]he Ninth Circuit has deemed ethnic Chinese a disfavored 
group in Indonesia, … [w]e previously have considered and 
rejected  the  application  of  the  Ninth  Circuit’s  ‘disfavored 
group’  analysis  in  the  context  of  withholding  removal,  and 
we  decline  to  revisit  the  issue  in  this  case.”);  Firmansjah  v. 
Gonzales,  424  F.3d  598,  607  n.6  (7th  Cir.  2005)  (“This  circuit 
has  not  recognized  a  lower  threshold  of  proof  based  on 
membership  in  a  ‘disfavored  group.’”).  In  light  of  the  con‐
trolling  precedent  in  this  circuit,  the  BIA  did  not  abuse  its 
discretion in declining to apply Tampubolon. 
8                                                        No. 12‐3858 

   Salim nevertheless invites us to use his case as an oppor‐
tunity to reverse course and hold that the disfavored group 
analysis  does  not  create  a  new  test  or  lower  a  petitioner’s 
burden  of  proof,  but  rather  simply  uses  an  evidentiary 
standard  that  falls  within  the  established  framework  of 
proving  a  well‐founded  fear  of  future  persecution  in  both 
asylum and withholding of removal cases. Given that Salim 
never appealed the IJ’s February 2010 decision on the merits, 
we decline the invitation.  
    But  the  central  question  of  whether  the  Ninth  Circuit’s 
disfavored group approach actually differs from our circuit’s 
analysis of these cases in a meaningful way remains. In both 
the  asylum  and  withholding  of  removal  context,  an  appli‐
cant  may  be  eligible  for  relief  if  he  can  demonstrate  a  well‐
founded  fear  of  future  persecution.  8  C.F.R.  § 208.13(b)(2) 
(using “reasonable possibility” standard in asylum context); 
8  C.F.R.  §  208.16(b)(2)  (using  “more  likely  than  not”  stand‐
ard in withholding of removal context). A probability of fu‐
ture  persecution  may  be  established  by  either  one  of  two 
methods.  Under  one  method,  the  applicant  must  show  that 
“there  is  a  pattern  or  practice”  of  persecution  against  a 
group of persons “similarly situated” to the applicant on ac‐
count of a protected ground, and that “his or her own inclu‐
sion  in  and  identification  with  such  group  of  persons” 
makes  it  “reasonable”  or  “more  likely  than  not”  that  his  or 
her life or freedom would be threatened upon return to that 
country.  8  C.F.R.  §§ 208.13(b)(2)(iii), 208.16(b)(2)(i)–(ii).  We 
have said before that in order to use the “pattern or practice” 
method,  “the  persecution  of  a  protected  group  must  be  a 
systematic,  pervasive,  or  organized  effort  to  kill,  imprison, 
or severely injure members of the protected group, and this 
effort  must  be  perpetuated  or  tolerated  by  state  actors.” 
No. 12‐3858                                                           9

Ingmantoro,  550  F.3d  at  651  (citation  and  internal  quotation 
marks omitted); see also Banks v. Gonzales, 453 F.3d 449, 452–
53  (7th  Cir.  2006)  (recognizing  that  member  of  persecuted 
ethnic and political party had reasonable fear of future per‐
secution in light of pattern or practice of persecution). Salim 
does not raise such a claim here. 
     The  second,  alternative  method  of  finding  future  perse‐
cution  calls  for  an  individualized  assessment  of  the  risk  of 
harm. Under this method, an applicant must show that there 
is a reasonable possibility (in the asylum context) or that it is 
more likely than not (in the withholding of removal context) 
that  he  will  be  “singled  out  individually”  for  persecution  if 
forced  to  return  home.  8  C.F.R.  §§  208.13(b)(2),  208.16(b)(2); 
see also Munoz‐Avila v. Holder, 716 F.3d 976, 982–83 (7th Cir. 
2013) (reiterating that “the level of overall danger in a coun‐
try is not a sufficient basis to find persecution, and that a pe‐
titioner  must  demonstrate  that  he  or  she  is  likely  to  be  sin‐
gled  out”).  This  is  where  the  Ninth  Circuit’s  disfavored 
group analysis comes into play. That court has defined a dis‐
favored group as a “group of individuals in a certain coun‐
try or part of a  country, all  of whom share a  common,  pro‐
tected  characteristic,  many  of  whom  are  mistreated,  and  a 
substantial number of whom are persecuted, but who are not 
threatened  by  a  pattern  or  practice  of  systematic  persecu‐
tion.” Tampubolon, 610 F.3d at 1060 (citing Wakkary, 558 F.3d 
at  1052,  1062)  (emphasis  added).  The  idea  is  that  belonging 
to  a  disfavored  group  is  relevant  to  demonstrating  an  indi‐
vidualized risk of persecution because “one’s chances of be‐
ing singled out from the general population and subjected to 
persecution  is  often  strongly  correlated  with  the  frequency 
with which others who share the same disfavored character‐
istic  are  mistreated  and  persecuted.”  Wakkary,  558  F.3d  at 
10                                                         No. 12‐3858 

1063; see also id. at 1064 (“In other words, when asking how 
likely  it  is  that  an  individual  applicant  will  be  ‘singled  out’ 
in the future on the basis of his group membership, it is in‐
disputably  relevant  …  how  others  in  his  group  are  treat‐
ed.”).  
     In  theory,  one  could  view  the  Ninth  Circuit’s  approach 
on this score as a simple recognition that group membership 
matters, as it is “an aspect of nearly all asylum claims, not a 
special problem limited to pattern or practice cases.” See Ko‐
tasz v. INS, 31 F.3d 847, 853 (9th Cir. 1994). And the INS reg‐
ulations  clearly  “contemplate  the  effect  of  group  member‐
ship  on  an  individual’s  circumstances  by  enumerating  the 
five  statutory  categories  of  withholding  eligibility.”  Kho  v. 
Keisler, 505 F.3d 50, 55 (1st Cir. 2007). But this approach has 
led to significant disagreement among the circuits because it 
invites one to question what exactly it seeks to add to the ex‐
isting  regulatory  regime  that  is  not  already  covered  under 
the  “pattern  or  practice”  theory  of  persecution.  In  practice, 
the  Ninth  Circuit  appears  to  be  using  a  sliding‐scale  ap‐
proach to find “the more serious and widespread the threat 
to the [disfavored] group in general, the less individualized 
the threat of persecution needs to be.” Sael, 386 F.3d at 925. 
In Sael, the record showed significant discrimination against 
Chinese  minorities  in  Indonesia,  but  this  mistreatment  did 
not rise to the level of a “pattern or practice” of persecution. 
Id.  at  929.  However,  the  petitioner  did  successfully  demon‐
strate  “the  general  persecution  of  ethnic  Chinese,  sufficient 
to characterize their status as ‘disfavored’ in Indonesia,” id., 
and so she only had to establish a “comparatively low level 
of individualized risk in order to prove that she has a well‐
founded fear of future persecution.” Id. at 927; see also Wak‐
kary, 558 F.3d at 1064. Essentially, this approach serves as a 
No. 12‐3858                                                            11

safety net for those who fall short of establishing a pattern of 
practice  of  persecution,  but  have  shown  membership  in  a 
historically  mistreated  group.  See  Kho,  505  F.3d  at  55  (“A 
group may be deemed ‘disfavored’ on the basis of evidence 
of  mistreatment  that  is  less  pervasive  and  less  severe  than 
that  required  to  establish  a  pattern  or  practice  of  persecu‐
tion.”).  
     Though we often discuss a petitioner’s membership in a 
particular  group  in  the  context  of  assessing  an  individual‐
ized  threat  of  future  persecution,  see  Escobar  v.  Holder,  657 
F.3d 537, 549 (7th Cir. 2011), we have never held that a peti‐
tioner may put forth less evidence of individualized persecu‐
tion  simply  by  virtue  of  belonging  to  a  disfavored  group. 
See,  e.g.,  Zhou  Ji  Ni  v.  Holder,  635  F.3d  1014,  1020  (7th  Cir. 
2011)  (denying  petition  for  review  where evidence  of  coun‐
try  conditions  regarding  Chinese  repression  of  Christianity 
were  “untethered  from  facts  establishing  an  individualized 
risk of persecution”). Instead, we have always required a pe‐
titioner  to  show “specific, detailed facts supporting the  rea‐
sonableness of [his] fear that [he] will be singled out for per‐
secution.” Bhatt v. Reno, 172 F.3d 978, 982 (7th Cir. 1999) (cit‐
ing  cases).  In  reality,  the  disfavored  group  approach  in  the 
Ninth Circuit may yield similar or even identical results. See, 
e.g.,  Halim  v.  Holder,  590  F.3d  971,  978–79  (9th  Cir.  2009) 
(denying petition for review where petitioner failed to make 
the  “minimal  showing”  of  individual  targeting).  But  to  the 
extent  that  the  Ninth  Circuit  uses  “a  lower  standard  for  in‐
dividualized  fear  absent  a  ‘pattern  or  practice’  of  persecu‐
tion,” Lie v. Ashcroft, 396 F.3d 530, 538 n.4 (5th Cir. 2005), we 
must  join  other  circuits  that  have  rejected  the  disfavored 
group approach. See id.; Kho, 505 F.3d at 55; Wijaya v. Gonza‐
les, 227 Fed. Appx. 35, 38 n.1 (2d Cir. 2007) (summary order). 
12                                                 No. 12‐3858 

Here too, Salim presented no new evidence on reopening to 
show  his  individualized  risk  of  future  persecution,  and, 
therefore,  the  disfavored  group  approach  would  not  have 
helped him in any event.  
                       III. CONCLUSION 
      The petition for review is DENIED.